DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-24 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 16, 21 and their respective dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The previously cited prior art reference Yoon et al. (US Patent Pub. No. 2018/0047802 A1) teaches similarly a display device with flexible substrate and support film with indented inward pattern (see 103 rejection Final Rejection mailed on 07/29/2021). However, the specifics of stacking of the first flat portion, first support film and touch panel/cover window when the substrate is not bent in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. In the response for AFCP 2.0 mailed on 10/18/2021, reference Lee et al. (US Patent Pub. No. 2014/0126228 A1) was cited as possibly would read on the amended claims. Upon further inspection, Lee does not appears to teach the specifics of the claim, being that the support frame of Lee is not indented. An updated search was also performed and yielded relevant prior art references: Ahn et al. (US Patent Pub. No. 2016/0179139 A1) and Tsai et al. (US Patent Pub. No. 2017/0150604 A1). The yielded relevant prior art references also teaches similarly a substrate with indentation which are used in a 
Regarding claims 7-9, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically inclusion of second attachment portion attached to a second surface of the pad side portion, and disposed between the first attachment portions in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. Previously cited relevant prior art reference Hamblin et al. (US Patent Pub. No. 2008/0158181 A1) teaches similarly of making connection to two sides of a pad side portion of a touch panel (Hamblin, Figs. 3 and 10), but does not teach or suggest disposed between the first attachment portions as recited. An updated search was performed. 
Regarding claims 18-20, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The previously cited prior art references cited above teach a display device with support film with indent portions. But, the specifics of the inclusion of at least one protrusion portion in the bracket and the at least one indent pattern is disposed to overlap the at least one protrusion portion in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. An updated search was performed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONG HUI LIANG/Primary Examiner, Art Unit 2693